37 A.3d 1137 (2012)
209 N.J. 423
In the Matter of Marc Adam DEITCH, an Attorney at Law (Attorney No. XXXXXXXXX).
D-61 September Term 2011, 069743
Supreme Court of New Jersey.
March 9, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-293, concluding that MARC ADAM DEITCH of ISELIN, who was admitted to the bar of this State in 1991, should be reprimanded for violating RPC 1.15(a) (failure to safeguard client trust funds), RPC 5.3(a) and (b) (failure to supervise nonlawyer employee) and RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), and good cause appearing;
It is ORDERED that MARC ADAM DEITCH is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *1138 expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.